Mobley, Justice.
The allegations of the present petition relate to questions that could properly be for decision in the event a suit should be instituted seeking to prevent construction of the toll road. This court can not say, as a matter of law, that the county could not under any circumstances or state of facts, be authorized to file a suit against the Ocean Highway and Port Authority, a public corporation of the State of Florida, or to expend county funds for such purposes. If the proposed toll road interfered with roads or property the responsibility of which rests in the county authorities, would not the county have the right to test the constitutionality of the act under which it was sought to take, condemn, or otherwise interfere with county property? Without knowing what the county might allege in its suit, it cannot be determined that the county would be proceeding illegally. It follows that the allegations of the petition as amended failed to set forth a cause of action for the relief sought, and that the trial court did not err in dismissing the action on oral motion by the defendants.

Judgment affirmed.


All the Justices concur.